Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 1 of 24

7
L

 

 

 

IN THE UNITED STATES DISTRICTCOURT §=s§- «3,
FOR THE DISTRICT OF MASSACHUSETTS =
BOSTON DIVISION ~
=
JAMES P. RYAN, ) ad
Plaintiff, )
)
)
VS. ) CIVIL CASE NO:
)
)
City of Everett Mayor DeMaria, )
Russo, Breton, Desmond, Sheehan )
Finocchio, Field, Sobolowski, Calderwood, )
Murphy, Berge, Dekermenjian, Barringer, ) COMPLAINT
Mejia, Karimi, Verner, Silvia, Lee, Leone, )
Silverstein, Austin, Kopelman, )
Mondano, Miller, Freeman, Foley, Myers, ) JURY TRIAL REQUESTED
Durette, DeMore, Conley, Utke, )
Cogliano, Looney, State Rep. McGonagle, Hegerty, )
Day, Superior Clerk Sullivan, Bourquin, DA Ryan, )
O’Neil, DA Rollins, Granda, O’Connor, Ridge, Greene, )
St. Louis, Landry, Deveney, )
Reusch, Phillipson, Fabricant, Carrion, )
McLarney, Barrett, Adams )
Defendant. )
)
INTRODUCTION

On April 22, 2009, James P. Ryan, Plaintiff (hereafter “Plaintiff’) was the owner of the Property

known as 50 Liberty Street, Everett, Massachusetts, (“the Property”). Plaintiff purchased the Property

from his father back on or about June 1, 1998. The Property had been rented out as an eight (8) rental

unit complex since Plaintiff Family ownership began in 1959, a fact that was openly known and

approved by the City of Everett. (“the City”). There were regular inspections carried out by multiple City

Departments during the course of the family ownership since 1959.

1

40 SWYSTO NI

wt

40t4

4

ial
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 2 of 24

On the afternoon of April 22, 2009, a false fire alarm at the Property caused Plaintiff to be
summoned to the Property location to investigate the problem. When Plaintiff arrived at the Property,
he was encountered by City Building Inspector Michael Desmond, (“Desmond”) and Fire Lt. Paul
Calderwood, (“Calderwood”) who were already inside the Property doorway. Mr. Desmond quickly
stated to the Plaintiff, “Remember me?....Tell everyone to move out....This is a three (3) family and you
have five (5) illegal apartments”. Mr. Desmond ordered the Property to be vacated immediately, with
everyone under the threat of arrest. At that point, all tenants were immediately ordered to gather ALL
of their belongings, as they were expelled from the premises permanently (or until the building could be
brought up to Code). The tenants and Plaintiff were all threatened with arrest by the Building

Inspector if any of them “stepped foot on the property again”.

Shortly thereafter, Mr. Desmond gave Plaintiff five (5) notices of violations of the City’s
Ordinances, By Laws and Regulations. These notices cited Plaintiff for various alleged violations of City

Ordinances, to wit:

A. CE NO. 4204 “5 illegal apartments, using 3 Family as 8 Family’;

B. CE NO. 5205 “Total 5 apartments with no second means of egress”;

C. CE No. 5206 “Accumulated Combustible, Insufficient Smoke Detectors and CO2”;
D. CE No. 5208 “Operating 8 illegal Rooming House within the city”; and lastly,

E. CE No. 5209 “No sprinkler system.”

The Property was subsequently boarded up, and all tenants were forced to leave. Despite the fact that
there were no prior notices or warnings about the Property being in violation of the above
Regulations as required by Massachusetts General Laws Chapter 143; General Laws Chapter 139, 111
Section 123-125, noting that Plaintiff must abate the nuisances within twenty-four hours or within

reasonable time thereafter, before action could be taken on the Property. Nor was Plaintiff given an
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 3 of 24

opportunity to correct the alleged violations prior to the expelling of his tenants and the boarding up

of the Property.

Two (2) weeks later, Plaintiff received a six (6) page letter from the City’s Building Department
dated on or about May 4, 2009 detailing numerous Building Code and Zoning violations at the Property,
some of which were not detailed in the Citations that were given to the Plaintiff. The letter instructed
that “ALL the violations be corrected without delay” and threatened daily penalties if the alleged
violations were not corrected, even though the Building Inspector had specifically threatened the

Plaintiff with arrest if he “stepped foot on the property again”.

On or about May 8, 2009 Attorney Evan Gellar, on behalf of the Plaintiff, sent a letter to the
Clerk Magistrate’s Office of the Malden District Court contesting the alleged violations served, and
requesting an immediate Hearing on the subject Property. A Hearing was initially set for May 28, 2009
in Malden District Court, which was later postponed all the way until October 15, 2009. However,
during that extended time span, Plaintiff remained barred from the premises under the threat of arrest,
in the face of the fact Plaintiff was instructed to rectify the violations, and that no adjudication had been

rendered on the City’s alleged complaints.

At the October 15, 2009 Hearing, the City requested a dismissal of all Citations because
according to the City Assistant City Solicitor Melissa Murphy (“Murphy”), there was “not enough
evidence to go forward” but the City still requested $10,000 despite their willingness to dismiss the
Citations. An Agreement was offered by Plaintiff that he would pay $5,000 towards the fines on account
of the Citations. Not having the money at the time of discussion, Plaintiff offered that the City could put
a lien against the Property for a specific dollar amount of $5,000 which would be collected when the
Property was sold. Assistant City Solicitor Murphy agreed to this Offer and the Court Clerk agreed to this

Agreement. Access to the Property was to be restored upon dismissal of the Case. Keys to Plaintiff's
Case 1:21-cv-11158 Document 1 Filed 07/15/21 Page 4 of 24

Property were not brought to the Hearing, thus violating his rights to retain his Property after the City
decided that there was “not enough evidence to go forward”. The Case was then continued until April

12, 2010, but the threat of arrest was not lifted by the Atty. Murphy.

Atty. Murphy was to prepare the Lien document, and despite numerous calls by Plaintiff’s two
{2) attorneys, the document was never provided to Plaintiff. On April 12, 2010, Plaintiff once again
appeared at the Malden District Court for the Hearing, and no one representing the City appeared.
However, despite the Agreement that Plaintiff would have access to the Property, Plaintiff was NOT
allowed access to the Property to make the necessary repairs to obtain his rental income needed to
restore and maintain the mortgage on the home, and as a direct result of this breach, the Property was

foreclosed upon in June, 2010 by US Bank National Association.

The Foreclosed Deed of the sold Property of the sum of $219,522.13 was recorded at the

Middlesex South Registry of Deeds, Book 55081, Page 286.

During the months of September through November 2010, Plaintiff was in contact with
Attorneys from the Middlesex District Attorneys and Attorney General’s Office regarding his failure to
receive his entitlement to Due Process of Law as defined in the Fourteenth Amendment of the United

States Constitution. It was the Plaintiff's belief and assumption that bringing copies of files and

evidence of his rights being violated since the taking of his Property on April 22, 2009 would be looked

into and investigated by the respective legal authorities. Said Plaintiff had an expectation that his

 

concerns would be investigated and not brushed off and cast aside as an unimportant matter.

On November 4, 2010. US Bank National Association, as Trustee for the Holder of Home Equity
Pass Through Certificate Series 2003-1, sold the Property for the sum of $150,000 to one Gregory T.
Antonelli, a friend, associate, and political supporter of the Lead Defendant, City of Everett Mayor Carlo

DeMaria, Jr. (“DeMaria”).
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 5 of 24

Further attempts by the Plaintiff to engage State and Law Enforcement Agencies (including the
Federal Bureau of Investigation) since 2009 have basically been futile in the sense that there has been
an inordinate amount of missing files and lack of documentation discovered through Freedom of

information Requests and email correspondence.

On July 3, 2020, Plaintiff received an email from a Middlesex County District Attorney
Investigator Mary O’Neil, (“O’Neil”), that new evidence of a subpoena-generated & verified Call Data
Review of a Witness to Plaintiff telephone call during a Deposition at the Law Office of KP Law was not
presented to the Presiding Judge who should not have been appointed to preside over the Plaintiff's
case because of past conflicts of interest with related associates of a past notorious client of said Judge.
Repeated attempts until this filing have not been brought to the attention of the Court, thus denying

Plaintiff his expected and anticipated Due Process of Law and his Civil Rights.

JURISDICTION AND VENUE

This Court has jurisdiction over the subject matter of this suit because the claim in this case

arises under the Laws of Massachusetts.

Venue is proper in this Judicial District because a substantial part of the events or omissions

giving rise to the claims occurred in this District.

THE PARTIES

James P. Ryan, is the Plaintiff in this matter and currently has a business address of 1268

Broadway Unit C, #247, Saugus, MA 01906 and is Employed at Harrison Global, LLC.

The Lead Defendant, City of Everett Mayor Carlo DeMaria, Jr., is the Chief Official of Everett,

located in the Commonwealth of Massachusetts. Everett is a City in Middlesex County, Massachusetts,

5
Case 1:21-cv-11158 Document 1 Filed 07/15/21 Page 6 of 24

directiy north of Boston, bordering the neighborhoods of Charlestown, Somerville, Chelsea, Revere, and

Malden. The population was 41,667 at the time of the 2010 United States Census.

The Defendants:

City of Everett Mayor Carlo DeMaria, Jr.; WORK ADDRESS: 484 Broadway, Everett, MA 02149.
Mayor DeMaria’s self- described “Campaign Financier” Jamie Russo (see separate listing) offered
Plaintiff $500,000 for Plaintiff's Said Property prior to the 2007 Election. Mr. Russo claimed at
the time of his #50 Liberty Street tour in August 2007, that if Mr. DeMaria won the Election, they
"would be buying up property all over the City". Mayor DeMaria has used his position as Mayor
for his friends’ financial gain. Mayor DeMaria also did not offer housing and shelter assistance to
the eight (8) mostly minority tenants who were illegally displaced on April 22, 2009. On October
15, 2009, Asst. City Solicitor Murphy (see separate listing) stated that the five (5) April 22, 2009
Citations were being dismissed by the City of Everett because “the City never should have done
what they did”. Said Property was placed on the Commonwealth of Massachusetts Abandoned
Property List with communications that the City of Everett did not have any contact with the
Plaintiff. Associates of the aforementioned and subsequently appointed Director of Constituent
Services Jamie Russo were either recommended, appointed, or awarded beneficial interests in
Said Property by the time that his close business associate, Mr. Gregory T. Antonelli, purchased
Said Property in November 2010 at a lower presented Offer on the purposely assigned
Abandoned Property. According to a 2020 Freedom of Information Act (FOIA) filed with the
Massachusetts Attorney General’s Office, it was discovered that on August 12, 2010, Assistant
City Solicitor Jill Barringer (see separate listing) and Mayor DeMaria communicated and waived
$5,000 in fines on the Said Property from the never-enforced verbal settlement with Plaintiff
from October 15, 2009. It was discovered that on November 8, 2010, $5,000 (check #2945) was
hand-delivered to Asst. City Solicitor Barringer for “full payment and settlement of the
outstanding fines and penalties assessed by the City of Everett against the prior owner, U.S.
Bank, NA”. In later years, Mayor DeMaria misrepresented the City of Everett Housing/Relief
Protocols in a June 2020 Episode of “Nightside With Dan Rea” on WBZ Radio when Plaintiff
called into the Show to ask Mayor DeMaria a few questions regarding Due Process of Law and
Civil Rights.

Jamie Russo, then-Director of Constituent Services, City of Everett; MAILING ADDRESS: New
Boston Real Estate Services, LLC., 111 Everett Avenue, Chelsea, MA 02150. In 2007, as self-
described “Campaign Financier” for the aforementioned Candidate Carlo DeMaria, Mr. Russo
offered to purchase Said 50 Liberty Street Property from Plaintiff and directed Revere Attorney
Denise DiCarlo to create a $500,000 Purchase and Sales Agreement after Attorney Anthony
Rossi confirmed with Everett City Hall Officials that eight (8) Townhouses could be built on Said
Property. Plaintiff refused to pick up a $30,000 Deposit and sign the Purchase and Sales
Agreement based on puzzling advice from a Mortgage Broker/Attorney Debra J. Breton (see
separate listing). Mr. Russo was not pleased with the decision of the Plaintiff.

Atty. Debra J. Breton, Past Attorney/Mortgage Broker for Said Plaintiff; MAILING ADDRESS: 83
Hammersmith Drive, Saugus, MA 01906. Atty. Breton forewarned and discouraged Said Plaintiff
from signing the aforementioned $500,000 Purchase and Sales Agreement with the
aforementioned Jamie Russo on Said Property. As this ordeal of illegally being evicted from and
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 7 of 24

losing the Said Property has played out over the past 12 years, it appears that Atty. Breton hada
conflict of interest in acting in her Said Plaintiff client’s best interests. The aforementioned Atty.
Anthony Rossi benefitted through a clerical error from a referral Attorney of Atty. Breton and
subsequently acquired another Plaintiff-owned property after a mysteriously-cancelled Public
Auction in Everett, Massachusetts (7 Russell Street). Atty. Breton continues to bill Said Plaintiff
for past services rendered between 2007-2009.

Michael Desmond, Building Inspector, City of Everett; WORK ADDRESS: 484 Broadway, Everett,
MA 02149. In the mid-1990's, Inspector Desmond insisted that Said 50 Liberty Street was a
Commercial Property and denied Contractor Mark Passemato the ability to work on the Said
Property because his license only allowed him to work on upto three (3) family homes.
Inspector Desmond allowed then Commercial Contractor/now State Representative Joseph
McGonagle to give his Commercial License to Passemato to use for the vinyl siding job on Said
Property. According to a 2020 FOIA filed with the Massachusetts Attorney General’s Office, it
was discovered that in October 2008, Mr. Desmond inquired on the Said Plaintiff’s Mortgage
Balance as verified on a post-it note in his file, thus creating an invasion of his privacy. On
April 22, 2009, Inspector Desmond arrived at a false alarm at the Said Property with the 50
Liberty Street file in his hands. He subsequently threatened the Plaintiff and eight (8) tenants
with arrest if they did not follow his orders to vacate the property. Consequently, all of the
tenants were illegally evicted within minutes without any due process of their rights for food
or shelter nor were they given a 24 hour notice to correct any alleged violations. Within
minutes, Inspector Desmond then directed the expedient-arriving Action Emergency Services
(see Gennaro Angiulo in later reference as Manager) to board up the Said Eight (8) Unit House.
Inspector Desmond presented the Plaintiff with five (5) Citations. These Citations were
ultimately dismissed at a scheduled Malden District Court Hearing on Oct 15, 2009. (see
Assistant City Solicitor Melissa Murphy in separate listing). He did not cite the property owner’s
right under Massachusetts General Law Chapter 111, Section 123 that an Owner has 24 hours
to remedy any situation or violations. Furthermore, Said Plaintiff has the right to hire his own
Board-Up Contractor if there is no fire nor an emergency. From October 26, 2010 through
December 3, 2010, Mr. Desmond also ignored Said Plaintiff's attempts to engage an Attorney
(Atty. Christopher Maffucci of Casner & Edwards, LLP) by failing to communicate via phone,
email, remit files, or comply to repeated requests so that Said Plaintiff could engage proper legal
services. Said Plaintiff was not able to engage Atty. Maffucci during this time-frame that the
City of Everett claimed that they did not have any communication with the Said Owner of Said
Property since 1998, thus creating an “Abandoned Property” for the Attorney General’s Office
to appoint an “Independent and impartial Receiver’.

James Sheehan, then-Building Inspector (and Licensed Massachusetts Real Estate Salesperson
in 2009 with MLS Inquiries into Said Property), City of Everett; MAILING ADDRESS: 7 Mount
Washington Street, Everett, MA 02149. According to Re/Max Results Realtor Phillip Consolo,
Mr. Sheehan held the Said Property keys on his own personal key ring after the April 22, 2009
Boarding, thus hindering any potential showings that could have occurred after the Plaintiff
placed Said Property on the market on July 1, 2009. In earlier conversations at another Plaintiff-
owned property at 7 Russell Street in Everett, MA, Mr. Sheehan had explained in detail to the
Plaintiff about the procedure for suspected illegal apartments in Everett, MA by using an Edith
Street two (2) family home as an example. Ironically, while this conversation was happening,
Gregory T. Antonelli (see Gregory T. Antonelli, GTA Contracting in later references as the
eventual Buyer of Said 50 Liberty Street Property) was parked across the street (in front of 11
Russell Street) watching the discussion and happenings at this other Plaintiff-owned property of
7 Russell Street (that was ironically sold after a Cancelled Auction to the aforementioned Atty.

7
Case 1:21-cv-11158 Document 1 Filed 07/15/21 Page 8 of 24

Anthony Rossi after the culmination of Mr. Sheehan notifying the tenants in the past not to pay
their rent, an erroneous legal description filing technicality, and complicit advice from the
aforementioned Atty. Debra Breton who was deemed to have a conflict of interest with the
eventual buyer of this other Plaintiff-owned property at 7 Russell Street).

Steven Finocchio, Building Inspector, City of Everett; MAILING ADDRESS: 46 Dartmouth Street,
Everett, MA 02149. Mr. Finocchio, adorned with a Badge on a chain around his neck, walked
around the Said Property on April 22, 2009 intimidating everyone and threatening arrests. He
was directed by Inspector Desmond to "call Action". Within minutes, Mr. Finocchio was
escorting Action Emergency Services respondents onto the Said Property. Mr. Finocchio refused
to listen to the pleading Plaintiff not to board the House because it was all a mistake and the
Plaintiff and eight (8) tenants all had rights to ownership, food, and shelter. The Plaintiff
reminded the Team of Inspectors that they had been in the House multiple times over the fifty-
year Family Ownership by the Plaintiff's Family. He did not cite the property owner’s right
under Massachusetts General Law Chapter 111, Section 123 that an Owner has 24 hours to
remedy any situation or violations.

John Field, then-Building Inspector, City of Everett; MAILING ADDRESS: Weston Town Hall, 11
Townhouse Road, Weston, MA 02493. Mr. Field placed a “Condemned Sign” on the Said
Property just prior to a scheduled Public Auction and prevented the Plaintiff's Bank's Appraiser
from having any access to the inside of the House, therefore preventing the scheduled Auction.
Mr. Field and his colleagues failed to follow Massachusetts General Law Chapter 111, Section
123 that an Owner has 24 hours to remedy any situation or violations. He and his colleagues
had no regard for the condemnation process of housing units.

Ed Sobolowski, Building Inspector, City of Everett: WORK ADDRESS: 484 Broadway, Everett, MA
02149. Mr. Sobolowski obstructed the sale of Said Property by informing prospective buyers
that the house was only three (3) units (while it was continually assessed as a five (5) plus
Commercial Property with nine (9) separate electric meters). He did not cite the property
owner’s right under Massachusetts General Law Chapter 111, Section 123 that an Owner has
24 hours to remedy any situation or violations.

Then-Deputy Fire Chief and Lt. Paul Calderwood, City of Everett: MAILING ADDRESS: 132 Salem
Street, Wilmington, MA 01887. Then-Deputy Chief and Lt. Calderwood stood at the door of Said
Property with the aforementioned Building Inspector Desmond and adhered to the orders set
forth to vacate and board Said Property. He did not cite the property owner’s right under
Massachusetts General Law Chapter 111, Section 123 that an Owner has 24 hours to remedy
any situation or violations.

Then-Assistant City Solicitor Melissa Murphy, City of Everett; MAILING ADDRESS: North
Andover Town Hall, 120 Main Street, North Andover, MA 01845.On October 15, 2009, while
standing in the doorway of the Office of Malden District Court Assistant Clerk Magistrate Paul
Burns, Asst. City Solicitor Murphy stated that the five (5) April 22, 2009 Citations were being
dismissed by the City of Everett because “the City never should have done what they did". She
refused to put the agreed terms in writing as was suggested by the Plaintiff’s Attorney Evan
Gellar at the Hearing. (thus substantiating future communication in 2016 from KP Law that
“everyone knows this was intentional”). Asst. City Solicitor Murphy agreed to draw up the
settlement after she returned to her Office and fax it to the Plaintiff's Attorney Gellar. Not only
did she fail to do so but she failed to remove the threat of arrest and failed to provide keys to
the Plaintiff, thus denying his rights to ownership of Said Property. Asst. City Solicitor Murphy
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 9 of 24

refused to return numerous letters or telephone calls from the Plaintiff's Attorneys Gellar or
subsequently, Attorney Frank Addivinola.

Attorney Matthew Berge, Commonwealth of Massachusetts Attorney General’s Abandoned
Property Division; WORK ADDRESS: One Ashburton Place, Boston, MA 02108. According to a
Second Week of October, 2009 (Saved) Voicemail from Re/Max Results Realtor Phillip Consolo,
Atty. Berge visited the Said Property with City Solicitor Colleen Mejia. Discussion about Said
Property was conducted at Everett City Hall whereby a message was relayed to the Plaintiff
that he “must take an Agent's cash offer by 4 pm that day or the City will knock down the
house the next week”. Atty. Berge confirmed this information in a phone call with Plaintiff and
Atty. Gregory Dekermenjian (see under separate listing) on Oct 13th, 2009. Both Attorneys
General stated that the City had neglected to disclose the upcoming Hearing on October 15,
2009 and in fact, had stated they had no contact with the Plaintiff. At no point during any
communications did Atty. Berge cite the property owner’s right under Massachusetts General
Law Chapter 111, Section 123 that an Owner has 24 hours to remedy any situation or
violations. It was the Plaintiff's belief and assumption that providing documentation of
violations of personal rights to a Law Enforcement Agency would trigger an investigation of
any suspected wrong-doings and thus put a cease-and-desist order on the Abandoned
Property process.

Attorney Gregory Dekermenjian, then-Director of the Commonwealth of Massachusetts
Attorney General’s Abandoned Property Division; MAILING ADDRESS: Coldwell Banker, 633
Tremont Street, Boston, MA 02118. On October 13, 2009, Atty. Dekermenjian stated in a phone
conversation with the Plaintiff and Atty. Berge that “the City neglected to tell us they were in
contact with you, and neglected to tell us about the upcoming Thursday Hearing”. Days after the
Hearing when Asst. City Solicitor Murphy dismissed the Citations, Atty. Dekermenjian stated that
he “could not help me (the Plaintiff) get the keys from the City because it wasn’t my (his) job”.
At no point during any communications did Atty. Dekermenjian cite the property owner’s
right under Massachusetts General Law Chapter 111, Section 123 that an Owner has 24 hours
to remedy any situation or violations. According to a 2020 FOIA filed with the Massachusetts
Attorney General’s Office, it was discovered that in June 2010 Atty. Dekermenjian bypassed a
potential Receiver (Mr. Mazzochia) suggested by the City of Everett (and promised him other
future properties in Everett) and appointed Combined Resources Co., owned by Mr. Jonathan
Kaye. Mr. Kaye assigned one (1) of his employees, a long-time friend and associate of the
aforementioned Jamie Russo, Mr. Frank Amato to be appointed as Receiver of Said Property.
Mr. Russo was serving as Director of Constituent Services for the City of Everett at this point in
time. On July 27, 2010, Atty. Dekermenjian filed a Voluntary Dismissal with the Malden District
Court to fully remove Said Plaintiff off of any paperwork. It was the Plaintiff's belief and
assumption that providing documentation of violations of personal rights to a Law
Enforcement Agency would trigger an investigation of any suspected wrong-doings and thus
put a cease-and-desist order on the Abandoned Property process.

Then-Assistant City Solicitor Jill Barringer, City of Everett; MAILING ADDRESS: Atty. Jill
Barringer-Borgonzi, 1000 W 69" Terrace, Kansas City, MO 64113. According to the
aforementioned 2020 FOIA with the Massachusetts Attorney General's Office, it was discovered
that Asst. City Solicitor Barringer called Everett Mayor Carlo DeMaria on August 12, 2010 to
wipe out all fees and expenses during the City of Everett's Receivership possession of Said
Property where the aforementioned Jamie Russo's long-time friend and associate Frank
Amato worked for Combined Resources, Co. This Firm, under the ownership of the
aforementioned Jonathan Kaye, had been recommended by the aforementioned Attorney

9
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 10 of 24

Gregory Dekermenjian to serve as the Court-Appointed Receiver of the Said Property. At no
point during any communications did Asst. City Solicitor Barringer cite the property owner’s
right under Massachusetts General Law Chapter 111, Section 123 that an Owner has 24 hours
to remedy any situation or violations.

City Solicitor Colleen Mejia, City of Everett; WORK ADDRESS: 484 Broadway, Everett, MA
02149. City Solicitor Mejia was copied in an email to the aforementioned Atty. Dekermenjian
where the City of Everett claims that there was no communication with the Plaintiff since 1998.
At no point during any communications did Solicitor Mejia cite the property owner’s right
under Massachusetts General Law Chapter 111, Section 123 that an Owner has 24 hours to
remedy any situation or violations. The aforementioned contractor Mark Passemato told the
Plaintiff that the eventual Buyer of Said Property, Gregory T. Antonelli and Solicitor Mejia had
numerous lunches on the second floor while Mr. Passemato was completely gutting and
renovating her first floor apartment without permits according to the Contractor.

Attorney Shiva Karimi; MAILING ADDRESS: Law Offices of McLane, Middleton, 45 School Street,
Second Floor, Boston, MA 02108. Atty. Karimi represented Mortgagee of Said Property during a
foreclosure proceeding and had agreed to sell Said Property initially, during the Abandoned
Property Receivership negotiations, to Buyer Santiuri for approximately $219,000. Atty. Karimi
subsequently reversed course and notified Buyer Santiuri that the Sale to him was off.
Subsequently, the aforementioned Gregory T. Antonelli, a friend of the aforementioned Mayor
DeMaria, had his Offer on the Said Property accepted for approximately $69,000 less than the
Buyer Santiuri Offer. According to a 2020 FOIA filed with the Massachusetts Attorney General’s
Office, it was discovered that on November 8, 2010, Atty. Karimi was carbon-copied in the
aforementioned letter to Assistant City Solicitor Jill Barringer. In August 2010, Atty. Karimi was
aware that Asst. City Solicitor Barringer and Mayor DeMaria had communicated and waived
$5,000 in fines on the Said Property from the never-enforced settlement with Plaintiff on
October 15, 2009. The $5,000 check (#2945) was hand-delivered to Asst. City Solicitor Barringer
for “full payment and settlement of the outstanding fines and penalties assessed by the City of
Everett against the prior owner, U.S. Bank, NA”.

Then-Middlesex County Assistant District Attorney John Verner; MAILING ADDRESS: Office of
Suffolk County District Attorney, One Bulfinch Place, Boston, MA 02114. In September and
October 2010, then-Middlesex ADA Verner, Assistant Middlesex District Attorney Casey Silvia
(see separate listing), and Assistant Middlesex District Attorney Warren Lee (see separate listing)
reviewed Documents regarding illegal evictions and theft of Said Property. They reported that
their Boss (Middlesex County District Attorney Gerry Leone) {see separate listing} determined
that “there wasn't any corruption in Everett, so, they weren't going to be looking into it”. These
files vanished according to Middlesex County District Attorney Office Special Investigator
William Freeman (see separate listing). it was the Plaintiffs belief and assumption that
providing documentation of violations of personal rights to a Law Enforcement Agency would
trigger an investigation of any suspected wrong-doings and thus put a cease-and-desist order
on the Abandoned Property process. In later years, Plaintiff had inter-action with Assistant
Suffolk County District Attorney Verner regarding his “new (subpoena-generated & verified)
evidence” being brought to the attention of his Boss, Suffolk County District Attorney Rachel
Rollins (see separate listing). ADA Verner refused to provide this “new (subpoena-generated &
verified) evidence” to anyone in Law Enforcement and the Judicial Courts.

10
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 11 of 24

Middlesex Assistant District Attorney Casey Silvia; WORK ADDRESS: Office of Middlesex County
District Attorney, 15 Commonwealth Avenue, Woburn, MA 01801. In September and October
2010, Middlesex ADA Silvia, the aforementioned Middlesex ADA John Verner, and Assistant
Middlesex District Attorney Warren Lee (see separate listing) reviewed Documents regarding
the theft of Said Property. They reported that their Boss (Middlesex County District Attorney
Gerry Leone) determined that “there wasn't any corruption in Everett, so, they weren't going to

be looking into it’. In June 2020, ADA Silvia sent the Said Plaintiff to the Everett Police

Department to file a Civil Rights Complaint. This File cannot be found at the Everett Police

Department. It was the Plaintiff’s belief and assumption that providing documentation of

violations of personal rights to a Law Enforcement Agency would trigger an investigation of

any suspected wrong-doings and thus put a cease-and-desist order on the Abandoned |
Property process. |
Middlesex Assistant District Attorney Warren Lee; MAILING ADDRESS: Office of Middlesex
County. District Attorney, 63 Fountain Street, #404, Framingham, MA 01702. In September and
October 2010, Middlesex ADA Lee, the aforementioned then-Middlesex ADA John Verner, and
the aforementioned Middlesex ADA Silvia reviewed Documents regarding the theft of Said
Property. They reported that their Boss (Middlesex County District Attorney Gerry Leone)
determined that “there wasn't any corruption in Everett, so, they weren't going to be looking
into it”. These files vanished according to the aforementioned Middlesex County District
Attorney Office Special Investigator William Freeman. It was the Plaintiffs belief and
assumption that providing documentation of violations of personal rights to a Law
Enforcement Agency would trigger an investigation of any suspected wrong-doings and thus
put a cease-and-desist order on the Abandoned Property process.

Former Middlesex County District Attorney Gerald (Gerry) Leone; MAILING ADDRESS: Office of
President, University of Massachusetts, 100 William T. Morrissey Blvd., Boston, MA 02125.
Determined that “there wasn't any corruption in Everett, so, they (his District Attorney's Office)
weren't going to be looking into it” and communicated his determination to the aforementioned
Assistant District Attorneys Verner, Silvia, and Lee. D.A. Leone did not cite the property owner’s
right under Massachusetts General Law Chapter 111, Section 123 that an Owner has 24 hours
to remedy any situation or violations. These files vanished according to the aforementioned
Middlesex County District Attorney Office Special Investigator William Freeman. In 2019, Said
Plaintiff reached out to Atty. Leone via telephone with the claim that his determination to not
conduct an investigation in 2010 effected a denial of due process of law and civil rights. Atty.
Leone issued a verbal denial of Said subject matter. Atty. Leone stated “it was Verner’s issue
now”, Atty. Leone had no interest in the matter and refused to contact the Middlesex Court
(Judge Peter Krupp, former Public Defender for “Black Mass” Main Character, James “Whitey”
Bulger) of the threatening contact. It was the Plaintiff's belief and assumption that providing
documentation of violations of personal rights to a Law Enforcement Agency would trigger an
investigation of any suspected wrong-doings and thus put a cease-and-desist order on the
Abandoned Property process.

Attorney Jonathan Silverstein, KP Law (formerly Kopelman & Paige); WORK ADDRESS: 101 Arch
Street, Boston, MA 02110. Atty. Silverstein, with Attorney Janelle Austin (see separate listing),
and Attorney Leonard Kopelman (see separate listing) defaulted in Middlesex Superior Court on
a $500,000 Claim (July 2012) against the City of Everett. The Attorneys for the Defense claimed
they misplaced the File and forgot to go to Court. In fact, the Defendants pleaded with the
Plaintiff to remove the Default for these reasons. The Plaintiff showed Goodwill and allowed this
unusual request to occur with the anticipation that the City of Everett and KP Law would soon
deal in a fair and equitable manner. KP Law Associates then immediately convinced the Judge to

 

11
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 12 of 24

place a $100,000 Liability Cap on any future settlement. Later, in April 2017, KP Law was notified
by Plaintiff's former Attorney Theodore Folkman of the below-referenced Witness to Plaintiff
Deposition Contact of “new (subpoena-generated & verified) evidence”. (previously Plaintiff
terminated his representation by his former Attorneys Berman & Doubleday for their refusal to
remove the aforementioned Gennaro Angiulo from the Witness List). in subsequent dealings in
2016-2017 with Said Plaintiff Counsel Atty. Michael P. Utke (see separate listing), KP Law
Associates utilized a “Everyone knows this is intentional so the City of Everett will not have to
pay Strategy” in an educational and coaxing fashion with Atty. Utke to secure a $35,000
Settlement that the Plaintiff never agreed to accept for his loss of his Subject Property. KP Law
had convinced Atty. Utke that “everyone knows this was intentional”. (as referenced to then-
Assistant City Solicitor Murphy refusing to execute an agreement at the table of the October 15,
2009 Hearing and her failure to deliver the keys at the Hearing). KP Law was also copied in later
years about the below-referenced Board-Up dispute with the aforementioned Action
Emergency Services. (An approximate $10,000 Bill dismissed on November 19, 2010). KP Law
also claimed that the aforementioned Assistant City Solicitor Murphy did not have the
authority to sign an Agreement for the City of Everett -only the Mayor could sign Agreements.
Attorney Janelle Austin, KP Law (formerly Kopelman & Paige); WORK ADDRESS: 101 Arch
Street, Boston, MA 02110. Atty. Austin, with the aforementioned Atty. Silverstein, and Attorney
Leonard Kopelman (see separate listing) defaulted in Middlesex Superior Court on a $500,000
Claim (July 2012) against the City of Everett. The Attorneys for the Defendant claimed they
misplaced the File and forgot to go to Court. In fact, the Defendants pleaded with the Plaintiff to
remove the Default for these reasons. The Plaintiff showed Goodwill and allowed this unusual
request to occur with the anticipation that the City of Everett and KP Law would soon deal in a
fair and equitable manner. KP Law Associates then immediately convinced the Judge to place a
$100,000 Liability Cap on any future settlement. Later, in April 2017, KP Law was notified by
Plaintiffs former Attorney Theodore Folkman of the below-referenced Witness to Plaintiff
Deposition Contact of “new (subpoena-generated & verified) evidence”. (previously Plaintiff
terminated his representation by his former Attorneys Berman & Doubleday for their refusal to
remove the aforementioned Gennaro Angiulo from the Witness List). In subsequent dealings in
2016-2017 with Said Plaintiff Counsel Atty. Michael P. Utke (see separate listing), KP Law
Associates utilized a “Everyone knows this is intentional so the City of Everett will not have to
pay Strategy” in an educational and coaxing fashion with Atty. Utke to secure a $35,000
Settlement that the Plaintiff never agreed to accept for his loss of his Subject Property. KP Law
had convinced Atty. Utke that “everyone knows this was intentional”. (as referenced to then-
Assistant City Solicitor Murphy refusing to execute an agreement at the table of the October 15,
2009 Hearing and her failure to deliver the keys at the Hearing). KP Law was also copied in later
years about the below-referenced Board-Up dispute with the aforementioned Action

Emergency Services. KP Law also claimed that the aforementioned Assistant City Solicitor
Murphy did not have the authority to sign an Agreement for the City of Everett -only the
Mayor could sign Agreements.

Attorney Leonard Kopelman, KP Law (formerly Lead Partner of the former Kopelman & Paige);
MAILING ADDRESS: Law Offices of Brooks & DeRensis, 260 Franklin Street, Suite 700, Boston,
MA 02110. Atty. Kopelman, with the aforementioned Atty. Silverstein, and the aforementioned
Atty. Austin defaulted in Middlesex Superior Court on a $500,000 Claim (July 2012) against the
City of Everett. The Attorneys for the Defense claimed they misplaced the File and forgot to go
to Court. In fact, the Defendants pleaded with the Plaintiff to remove the Default for these
reasons. The Plaintiff showed Goodwill and allowed this unusual request to occur with the
anticipation that the City of Everett and KP Law would soon deal in a fair and equitable manner.

12
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 13 of 24

KP Law Associates then immediately convinced the Judge to place a $100,000 Liability Cap on
any future settlement. Later, on April 25, 2017, KP Law was notified by Plaintiff's former
Attorney Theodore J. Folkman of the below-referenced Witness to Plaintiff Deposition Contact
of “new (subpoena-generated & verified) evidence”. (previously Plaintiff terminated his
representation by his former Attorneys Berman & Doubleday for their refusal to remove the
aforementioned Gennaro Angiulo from the Witness List). In subsequent dealings in 2016-2017
with Said Plaintiff Counsel Atty. Michael P. Utke (see separate listing), KP Law Associates utilized
a “Everyone knows this is intentional so the City of Everett will not have to pay Strategy” in an
educational and coaxing fashion with Atty. Utke to secure a $35,000 Settlement that the Plaintiff
never agreed to accept for his loss of his Subject Property. KP Law had convinced Atty. Utke that
“everyone knows this was intentional”. (as referenced to then-Assistant City Solicitor Murphy
refusing to execute an agreement at the table of the October 15, 2009 Hearing and her failure to
deliver the keys at the Hearing). KP Law was also copied in later years about the below-
referenced Board-Up dispute with the aforementioned Action Emergency Services. KP Law also
claimed that the aforementioned Assistant City Solicitor Murphy did not have the authority to
sign an Agreement for the City of Everett -only the Mayor could sign Agreements.

Linda Mondano, Deposition Stenographer for KP Law; MAILING ADDRESS: Leavitt Reporting,
inc., 119 Broad Street, Weymouth, MA 02188. During the course of the March 7, 2016
Deposition where the Plaintiff was asked to state personal identification information, telephone
number, and testimony, Ms. Mondano asked a question following one (1) of the
aforementioned Atty. Austin many exits from the Conference Room. She asked if she “could ask
a question off the record?” Said Plaintiff received permission from his then-Counsel, Atty. Neil
Berman. Ms. Mondano only had questions about one (1) specific witness on his approximately
43 person Witness List. Ms. Mondano asked how the Plaintiff would spell “Gennaro Angiulo”?
Next, Ms. Mondano asked if Mr. Angiulo was portrayed in the “Black Mass” Film? Finally, Ms.
Mondano asked “if Mr. Angiulo was the Head of New England Organized Crime”? Ironically, the
Plaintiff received a telephone call during Said Deposition from the Office of this potential
Witness in question. This potential Witness (Mr. Angiulo) did not have an updated telephone
number for the Plaintiff since their last interaction about a mis-directed approximate $10,000
Board-Up Bill from April 22, 2009 that was subsequently dropped by Action Emergency
Services before a jury was convened at Malden District Court in the Fall of 2010.

Middlesex Assistant District Attorney Samuel Miller; MAILING ADDRESS: Office of Middlesex
County District Attorney, 151 Warren Street, Lowell, MA 01852.Within a day after the March 7,
2016 Deposition, Plaintiff brought information to ADA Miller at the Middlesex District Attorney's
Office in Woburn, MA regarding the phone contact during the Deposition from the
aforementioned Witness Angiulo's Revere Office and the conversation between Plaintiff and the
self-described General Manager of Action Emergency Services the following day with the advice
to "keep you out of Court". After receiving documents and after multiple phone conversations,
ADA Miller said he would take care of it. Plaintiff wanted ADA Miller to notify the Court of the
threatening contact. These files vanished according to Middlesex County District Attorney Office
Special investigator William Freeman (see separate listing). It was the Plaintiff's belief and
assumption that providing documentation of violations of personal rights to a Law
Enforcement Agency would trigger an investigation.

Then-Middlesex County District Attorney Office Special Investigator William Freeman;
MAILING ADDRESS: 65 Selwyn Road, Belmont, MA 02478. Special Investigator Freeman and
Victim Advocate Anne Foley (see separate listing) finally met on September 26, 2016, after
repeated attempts to get a meeting to discuss the March 2016 Intake with the aforementioned
ADA Sam Miller about the haunting telephone call during the March Deposition regarding

13
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 14 of 24

Witness to Plaintiff Contact. After a few hours of Intake, Special Investigator Freeman and Victim
Advocate Foley decided to conduct a Call Data Review. Investigator Freeman issued a subpoena
of the telephone records that would soon determine the verified Witness to Plaintiff contact. A
few days later, Investigator Freeman called to say "everything you said is true". Plaintiff wanted
Freeman to notify the Court Judge Peter Krupp, former Public Defender for “Black Mass” Main
Character, James “Whitey” Bulger) of the threatening contact. He concluded with the statement
that “he would take care of it”. (Bring to Judge Krupp). It was the Plaintiff's belief and
assumption that providing documentation of violations of personal rights to Judge Krupp
would trigger an investigation due to the “new (subpoena-generated & verified) evidence”.
Middlesex County District Attorney Office Victim Advocate Anne Foley; WORK ADDRESS: Office
of Middlesex County District Attorney, 15 Commonwealth Avenue, Woburn, MA 01801. Victim
Advocate Anne Foley and the aforementioned Special Investigator Freeman finally met on
September 26, 2016, after repeated attempts to get a meeting to discuss the March 2016 Intake
with the aforementioned ADA Sam Miller about the haunting telephone call during the March
Deposition regarding Witness to Plaintiff Contact. After a few hours of Intake, Special
Investigator Freeman and Victim Advocate Foley decided to conduct a Call Data Review. A few
days later, Investigator Freeman called to say "everything you said is true". Plaintiff wanted
Freeman to notify the Court (Judge Peter Krupp, former Public Defender for “Black Mass” Main
Character, James “Whitey” Bulger) of the threatening contact. In 2020, Ms. Foley stated
“Investigators were on it”. Ms. Foley has not returned recent repeated telephone cails or replied
to emails from the Plaintiff since this last conversation while the Plaintiff is looking for missing
Files in the Middlesex & Suffolk District Attorney Offices, Attorney General’s Office, and the City
of Everett Police and Public Works Department. It was the Plaintiff’s belief and assumption that
providing documentation of violations of personal rights to a Law Enforcement Agency would
trigger an investigation due to the “new (subpoena-generated & verified) evidence”.
Commonwealth of Massachusetts Inspector General Investigator Jack Myers; WORK ADDRESS:
Office of the Inspector General, One Ashburton Place, Boston, MA 02108. After reviewing
Plaintiff documents, Mr. Myers refused to bring any information to anyone in the
Commonwealth of Massachusetts Government. Mr. Myers advice was to move the Case out of
Middlesex County " because they all work on each others’ Campaigns and are never going to
help you”. In fact, Mr. Myers refused to notify the Massachusetts Gaming Commission of the
Action Emergency Services/Angiulo Office Witness to Plaintiff Contact during the City of Everett
Deposition as they were being licensed for a Casino, stating "I'm not your Copy Boy”. It was the
Plaintiffs belief and assumption that providing documentation of violations of personal rights
to a Law Enforcement Agency would trigger an investigation of any suspected wrong-doings
and thus provide a reason to present “new (subpoena-generated & verified) evidence” to
Judge Krupp to have the Case remanded back to Step One.

Then-Suffolk County District Attorney Office Investigator William Durette; MAILING ADDRESS:
6 Concord Street, Charlestown, MA 02129. After being sent to Suffolk County District Attorney’s
Office by the Middlesex County District Attorney’s Office because of the Jurisdiction of the initial
call during the Said Deposition being made from Revere to Boston, Investigator Durette,
Assistant Suffolk County District Attorney Vincent DeMore (see separate listing), and Suffolk
County District Attorney Daniel Conley (see separate listing) finally decided to review Said
Documents. Mr. Durette concluded that Mr. Angiulo's Office "may have been calling to give you
(me) advice to stay out of Court because it is expensive”. Mr. Durette was asked if Mr. Angiulo
might have been calling to wish me a Happy St. Patrick’s Day?” He said, “yes, maybe he was”.
The Suffolk County District Attorney's Office had no interest in the matter and refused to
contact the Middlesex Court (Judge Peter Krupp, former Public Defender for “Black Mass” Main

14
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 15 of 24

Character, James “Whitey” Bulger) of the threatening contact. These files have vanished
according to numerous Suffolk County Employees. It was the Piaintiff’s belief and assumption
that providing documentation of vioiations of personal rights to a Law Enforcement Agency
would trigger an investigation of any suspected wrong-doings and thus provide a reason to
present “new (subpoena-generated & verified) evidence” to Judge Krupp to have the Case
remanded back to Step One.

Then-Assistant Suffolk County District Attorney Vincent DeMore; MAILING ADDRESS: Henning
Strategies, 141 Tremont Street, Boston, MA 02111. After being sent to Suffolk County District
Attorney's Office by the Middlesex County District Attorney's Office because of the Jurisdiction
of the initial call during the Said Deposition being made from Revere to Boston, Suffolk County
ADA Vincent DeMore, the aforementioned Investigator Durette, and Suffolk County District
Attorney Daniel Conley (see separate listing) finally decided to review Said Documents. Mr.
Durette concluded that Mr. Angiulo's Office "may have been calling to give you (me) advice to
stay out of Court because it is expensive”. The Suffolk County District Attorney’s Office had no
interest in the matter and refused to contact the Middlesex Court (Judge Peter Krupp, former
Public Defender for “Black Mass” Main Character, James “Whitey” Bulger) of the threatening
contact. These files have vanished according to numerous Suffolk County Employees. It was the
Plaintiff's belief and assumption that providing documentation of violations of personal rights
to a Law Enforcement Agency would trigger an investigation of any suspected wrong-doings
and thus provide a reason to present “new (subpoena-generated & verified) evidence” to
Judge Krupp to have the Case remanded back to Step One. Atty. DeMore is no longer employed
in the District Attorney’s Office and is now in private practice.

Former Suffolk County District Attorney Daniel Conley; MAILING ADDRESS: Mintz Levin, One
Financial Center, Boston, MA 02111. After being sent to Suffolk County District Attorney’s Office
by the Middlesex County District Attorney's Office because of the Jurisdiction of the initial call
during the Said Deposition being made from Revere to Boston, Suffolk County DA Conley, the
aforementioned Investigator Durette, and the aforementioned ADA Vincent DeMore finally
decided to review Said Documents. Mr. Durette concluded that Mr. Angiulo's Office "may have
been calling to give you (me) advice to stay out of Court because it is expensive”. The Suffolk
County District Attorney’s Office had no interest in the matter and refused to contact the
Middlesex Court (Judge Peter Krupp, former Public Defender for “Black Mass” Main Character,
James “Whitey” Bulger) of the threatening contact. It was the Plaintiff's belief and assumption
that providing documentation of violations of personal rights to a Law Enforcement Agency
would trigger an investigation of any suspected wrong-doings and thus provide a reason to
present “new (subpoena-generated & verified) evidence” to Judge Krupp to have the Case
remanded back to Step One.

Attorney Michael P. Utke, Former Counsel for Plaintiff (2016 - 2017); WORK ADDRESS: Law
Office of Michael P. Utke, 400 Trade Center Drive #5900, Woburn, MA 01801. Atty. Utke failed
to properly represent Said Plaintiff by not taking his explicit direction in his Court Action. Upon
returning from a KP Law meeting to discuss a possible settlement, the Plaintiff asked him, “What
did they say”? Atty. Utke replied, “They said ‘Everyone knows this was intentional!’” Atty. Utke
then stated that “they were going to play ‘The Intentional Card”. The Plaintiff never agreed to a
$35,000 Settlement that Atty. Utke negotiated with the aforementioned KP Law. The Plaintiff
was requesting that Mayor Carlo DeMaria sign the Settlement Agreement with the “Intentional
Language”. Atty. Utke allowed himself to be coaxed by the “Everyone knows this is intentional
so the City of Everett will not have to pay Strategy” utilized by the aforementioned KP Law
Associates Attys. Silverstein and Austin during this lengthy court action. Atty. Utke failed to

15
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 16 of 24

appear for a February 7, 2017 court proceeding after knowing that his attempt to withdraw as
Plaintiff Counsel was denied and he had written to the Plaintiff that he did not have to appear
on February 7, 2017. The settlement of approximately $35,000 was thus awarded to the
Plaintiff, with approximately $14,000 being paid to Atty. Utke, despite the Plaintiff insisting the
Mayor had to sign any Agreement based on past testimony by KP Law regarding Assistant
Solicitor Murphy not having the authority to sign Agreements for the City of Everett.

Ronald Cogliano, Deputy Commissioner, Commonwealth of Massachusetts Division of
Professional Licensure; WORK ADDRESS: 1000 Washington Street, Suite 710, Boston, MA 02118.
Mr. Cogliano reviewed information regarding the aforementioned City of Everett Building
Inspector Michael Desmond's threats of arrest and illegal evictions and boarding/property
seizure. Mr. Cogliano concluded that the City of Everett must have its own rules because none
of his 12 Staff Attorneys could find anywhere these actions would be legal. He could not find
any other City or Town in the Commonwealth of Massachusetts where a Building Inspector
had Powers to Arrest.

Maura Looney, Assistant Clerk of the Massachusetts Supreme Judicial Court; WORK ADDRESS:
John Adams Courthouse, One Pemberton Square, Suite 2500, Boston, MA 02108. On or about
January 3, 2020, Clerk Looney agreed to file new information (Witness to Plaintiff Contact) for
Review. When the new information was rejected, Clerk Looney stated the new information
needed to be sent back to the Middlesex Superior Court Clerk's Office but she refused to
transfer it. (perhaps due to a familial relationship of one of her colleagues to one of the
participants in this Court Action). Consequently, the Plaintiff was forced to Hand Deliver the new
information and have it date-stamped on January 13, 2020 where it subsequently vanished until
April 17, 2020. It was the Plaintiff's belief and assumption that providing documentation of
violations of personal rights to a Law Enforcement Agency would trigger an investigation of
any suspected wrong-doings and thus provide a reason to present “new (subpoena-generated
& verified) evidence” to Judge Krupp to have the Case remanded back to Step One.

State Representative Joseph W. McGonagle, Jr.; WORK ADDRESS: Massachusetts State House,
Room 279, 24 Beacon Street, Boston, MA 02133. The aforementioned State Representative
McGonagle (previously the aforementioned Licensed Contractor who let a past contractor use
his Commercial License) failed to assist Plaintiff in his repeated attempts to gather Freedom of
Information Requests from various State Agencies in his pursuit to collect evidentiary support
for his Case. It is the Plaintiff's assumption and belief that an Elected Official would be willing
to assist a taxpayer whose rights were violated and there was no Due Process of Law.

Nicholas Hegerty, Middlesex Superior Court Clerk's Office; WORK ADDRESS: Middlesex County
Superior Court, Office of the Clerk, 200 Trade Center Drive, Woburn, MA 01801. Clerk Hegerty
found the missing Documents of new information on April 17, 2020. Mr. Hegerty refused to
bring the January 13, 2020, Date-Stamped new information to Middlesex County Superior Court
Clerk Michael Sullivan (see separate listing) for the aforementioned Judge Krupp. One (1)
unidentified employee who answered the telephone stated that “they probably do not want
Judge Krupp to find out anything because he may have to recuse himself and your Case will be
over-turned and start all over’. it was the Plaintiff's belief and assumption that providing
documentation of violations of personal rights to a Law Enforcement Agency would trigger an
investigation of any suspected wrong-doings and thus provide a reason to present “new

16
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 17 of 24

(subpoena-generated & verified) evidence” to Judge Krupp to have the Case remanded back
to Step One.

Attorney Matthew Day, Middlesex Superior Court Clerk's Office; WORK ADDRESS: Middlesex
County Superior Court, Office of the Clerk, 200 Trade Center Drive, Woburn, MA 01801. Atty.
Day refused to bring Witness to Plaintiff Deposition Contact information to the aforementioned
Clerk Michael Sullivan or provide information requested. He also refused to coordinate a
meeting with Clerk Michael Sullivan. He connected Said Plaintiff to Asst. Clerk Daniel Flaherty to
set up an appointment Middlesex Superior Court Clerk Michael Sullivan for a Meeting that never
materialized. it was the Plaintiff's belief and assumption that providing documentation of
violations of personal rights to a Law Enforcement Agency would trigger an investigation of
any suspected wrong-doings and thus provide a reason to present “new (subpoena-generated
& verified) evidence” to Judge Krupp to have the Case remanded back to Step One.

Middlesex Superior Court Clerk Michael Sullivan; WORK ADDRESS: Middlesex County Superior
Court, Office of the Clerk, 200 Trade Center Drive, Woburn, MA 01801. The aforementioned
Clerk Sullivan refused to meet on Witness to Plaintiff Deposition Contact or answer questions
regarding the January 13, 2020 missing documents. It was the Plaintiff's belief and assumption
that providing documentation of violations of personal rights to a Law Enforcement Agency
would trigger an investigation of any suspected wrong-doings and thus provide a reason to
present “new (subpoena-generated & verified) evidence” to Judge Krupp to have the Case
remanded back to Step One.

Then- American Civil Liberties Union Executive Director Ruth Bourquin; WORK ADDRESS:
American Civil Liberties Union, 211 Congress Street, Boston, MA 02110. Atty. Bourquin refused
to do an Intake Form or investigate the Plaintiff's claims that his Civil Rights and the Rights of his
eight (8) Tenants (mostly Minority) were violated from April 22, 2009 forward to this Filing. Atty.
Bourquin expressed to the Plaintiff that “there were not enough victims to look into the
Incident”. It is the Plaintiff’s assumption and belief that the Executive Director of the American
Civil Liberties Union and her/his Staff Members would be willing to assist 8-10 people whose
rights were violated and there was no Due Process of Law.

Middlesex District Attorney Marian Ryan; WORK ADDRESS: Office of Middlesex County District
Attorney, 15 Commonwealth Avenue, Woburn, MA 01801. Middlesex DA Ryan refused to meet
on Witness to Plaintiff Deposition Contact in person. In late October 2020, DA Ryan sent
Massachusetts State Police Investigator Michael Sullivan and a Saugus Police Detective to the
home of the Plaintiff regarding the missing Files and Witness to Plaintiff Deposition Contact
claims. Repeated follow-up telephone calls and emails have not been responded to by any
representatives of DA Ryan’s Office. It was the Plaintiff’s belief and assumption that providing
documentation of violations of personal rights to a Law Enforcement Agency would trigger an
investigation of any suspected wrong-doings and thus provide a reason to present “new
(subpoena-generated & verified) evidence” to Judge Krupp to have the Case remanded back
to Step One.

Middlesex District Attorney Investigator Mary O'Neil; WORK ADDRESS: Office of Middlesex
County District Attorney, 15 Commonwealth Avenue, Woburn, MA 01801. Investigator O’ Neil
informed Plaintiff in a July 3, 2020 email that the District Attorney's Office did nothing with the
subpoena-generated & verified Call Data Review Information conducted by her office in
September 2016. This CDR was done with the understanding that the findings (Action
Emergency Services Office Call) would be brought to the Superior Court Judge. Investigator

17
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 18 of 24

O'Neil has consistently refused to meet with Plaintiff since the first contact in February, 2020.
Investigator O’Neil did assure Said Plaintiff that there is no issue regarding Statute of
Limitations. The Plaintiff's actions were based on an accrual of recent actions and happenings
versus an occurrence of actions in 2009. It was the Plaintiff's belief and assumption that
providing documentation of violations of personal rights to a Law Enforcement Agency would
trigger an investigation of any suspected wrong-doings and thus provide a reason to present
“new (subpoena-generated & verified) evidence” to Judge Krupp to have the Case remanded
back to Step One.

Suffolk County District Attorney Rachel Rollins; WORK ADDRESS: Office of Suffolk County
District Attorney, One Bulfinch Place, Boston, MA 02114. DA Rollins was notified in hand and
with signature (Aug 2020) of Suffolk County District Attorney Investigators hiding evidence. DA
Rollins refused to meet or respond to FOIA Request. It was the Plaintiff’s belief and assumption
that providing documentation of violations of personal rights to a Law Enforcement Agency
would trigger an investigation of any suspected wrong-doings and thus provide a reason to
present “new (subpoena-generated & verified) evidence” to Judge Krupp to have the Case
remanded back to Step One.

Suffolk County Investigator Michele Granda; WORK ADDRESS: Office of Suffolk County District
Attorney, One Bulfinch Place, Boston, MA 02114. Investigator Granda was told to meet with
Plaintiff in July 2020 by the aforementioned but now- Suffolk County ADA John Verner. No
contact was made in July. On Sept 10, 2020, on the grounds of the Suffolk County Offices, her
Colleagues stated that a letter on this Matter was in the works. In the Fall of 2020, ADA Granda
stated in a phone call that her office “does not deal with Mafia issues and you should go to the
FBI.” She said that she would send a letter confirming her position on the Suffolk County District
Attorney's Stationery. This summation letter has not arrived as of this filing. It was the Plaintiff's
belief and assumption that providing documentation of violations of personal rights to a Law
Enforcement Agency would trigger an investigation of any suspected wrong-doings and thus
provide a reason to present “new (subpoena-generated & verified) evidence” to Judge Krupp
to have the Case remanded back to Step One.

Suffolk County District Attorney Office Investigator Dennis O'Connor; WORK ADDRESS: Office
of Suffolk County District Attorney, One Bulfinch Place, Boston, MA 02114. During the course of
an August 2020 telephone call, Investigator O’Connor clearly stated that “even if | found the
missing File | wouldn't be bringing it to DA Rollins”. investigator O'Connor was present on the
ADA Granda Fall of 2020 telephone call with Plaintiff and a witness. It was the Plaintiff's belief
and assumption that providing documentation of violations of personal rights to a Law
Enforcement Agency would trigger an investigation of any suspected wrong-doings and thus
provide a reason to present “new (subpoena-generated & verified) evidence” to Judge Krupp
to have the Case remanded back to Step One.

Boston Police Detective Robert Ridge; WORK ADDRESS: Office of Suffolk County District
Attorney, One Bulfinch Place, Boston, MA 02114. Det. Ridge refused to take any interest in the
Middlesex District Attorney's Office subpoena-generated & verified Call Data Review on the
Action Emergency Services Office Call to Plaintiff at the KP Law Deposition in 2016. In fact,
Detective Ridge and Plaintiff discussed issue on an August 2020 telephone call. Det. Ridge
supposedly told Atty. Verner that Plaintiff was not intimidated by the call from Mr. Angiulo's
Action Emergency Services Office. Det. Ridge attended the Sept 10, 2020 meeting on the
grounds of the Suffolk County Offices. It was the Plaintiff's belief and assumption that
providing documentation of violations of personal rights to a Law Enforcement Agency would
trigger an investigation of any suspected wrong-doings and thus provide a reason to present

18
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 19 of 24

“new (subpoena-generated & verified) evidence” to Judge Krupp to have the Case remanded
back to Step One.

Suffolk County Assistant District Attorney Robert Greene; WORK ADDRESS: Office of Suffolk
County District Attorney, One Bulfinch Place, Boston, MA 02114. ADA Greene attended the Sept
10, 2020 meeting and took no interest in the missing File or Witness to Plaintiff Deposition
Contact. Along with the aforementioned Det. Ridge and Atty. Verner, he instructed Plaintiff on
Filing Affidavit and Motion for Hearing at Middlesex Superior Court for the Witness to Plaintiff
Deposition Contact. It was the Plaintiffs belief and assumption that providing documentation
of violations of personal rights to a Law Enforcement Agency would trigger an investigation of
any suspected wrong-doings and thus provide a reason to present “new (subpoena-generated
& verified) evidence” to Judge Krupp to have the Case remanded back to Step One.

Then-City of Everett Public Works Director Greg St. Louis; MAILING ADDRESS: Watertown
Department of Public Works, 124 Orchard Street. Watertown, MA 02472. Director St. Louis
refused to provide City of Everett information regarding missing documents regarding DPW Files
on Plaintiff's former Property at #50 Liberty Street. Specifically, in 2008, GTA Contracting
(owned by the aforementioned Gregory T. Antonelli) was referred to replace the water main at
Said Property after a mysterious flood. Upon greeting Plaintiff, Mr Antonelli stated that he
“wanted to buy the house”. The Plaintiff said that “It was not for sale”. Mr. Antonelli relentlessly
asked to buy the Said Property while digging the water main. After follow-up inquiries, multiple
DPW Employees stated the File was empty for the time period from 2007-2010 but there was
other paperwork from before and after this period. A DigSafe Permit cannot be located from
the local Utility Company. On October 16 and October 24, 2008, Said Plaintiff was forced to pay
Mr. Antonelli approximately $1,275 cash from two (2) separate bank withdrawal instances by
force and intimidation (as notified to the Saugus Police who contacted Mr. Antonelli and warned
him to stay away from the Plaintiff).

City of Everett Police Captain Paul Landry; WORK ADDRESS: Everett Police Department, 45 Elm
Street, Everett, MA 02149. After the aforementioned Middlesex ADA Casey Silvia sent Plaintiff
to Everett Police Department in July 2020 to file a Civil Rights Complaint, the Desk Officer first
refused to take the Complaint. After Plaintiff asked members of the Everett City Council for
assistance, the Everett Police Department took the Complaint where it supposedly was sent to
the Middlesex District Attorney's Office. In the Winter/Spring of 2021, Captain Landry stated
that “nothing had been done and there aren't any Documents”. This File cannot be found at the
Everett Police Department.

City of Everett Mayor's Office, Chief of Staff, Erin Deveney; WORK ADDRESS: 484 Broadway,
Everett, MA 02149. Ms. Deveney has ignored Plaintiff's FOIA Request for Documents (March
2021) after Plaintiff was directed to Ms. Deveney by an automatic email from former DPW
Director St. Louis.

Commonwealth of Massachusetts Attorney General's Office, Abandoned Property Division,
Attorney Eli Reusch; WORK ADDRESS: One Ashburton Place, Boston, MA 02108. After finally
responding to the FOIA Request regarding their Receivership process of Said Property, Atty.
Reusch refused to assist with bringing new information forward to Middlesex Superior Court
Judge Krupp or Superior Court Clerk Michael Sullivan. Documents also show that the City of

19
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 20 of 24

Everett first connected with the Abandoned Property Division four (4) days after they had
dismissed the Five (5) Citations at Malden District Court on October 15, 2009. Documents also
show that Mayor Carlo DeMaria's self- described “Campaign Financier” and the Firm of then-City
of Everett Director of Constituent Services Jamie Russo's long-time friend/employee Frank
Amato was named as a Receiver by the aforementioned Atty. Gregory Dekermenjian prior to
Mr. Russo's friend, Gregory T. Antonelli, purchasing Plaintiff's property for $150,000 in
November 2010 when the Bank was steered away from the aforementioned approximate
$219,000 purchase offer. According to a 2021 FOIA filed with the Massachusetts Attorney
General's Office, it was discovered that there was an unsigned letter describing uncovered wires
“all over the place” that had not been included in an Original Document Request in 2011 by
then-Counsel for the Plaintiff, Atty. Frederick Hayes. It was the Plaintiff’s belief and assumption
that providing documentation of violations of personal rights to a Law Enforcement Agency
would trigger an investigation of any suspected wrong-doings and thus provide a reason to
present “new (subpoena-generated & verified) evidence” to Judge Krupp to have the Case
remanded back to Step One.

Commonwealth of Massachusetts Trial Court Attorney Alexander Philipson; WORK ADDRESS:
Executive Office of the Trial Court, One Pemberton Square, Boston, MA 02108. Atty. Phillipson
refused to bring the Action Emergency Services/Angiulo's Office Witness to Plaintiff Deposition
Contact new information to Judge Peter Krupp even though Plaintiff was sent to Chief Justice
Judith Fabricant by one (1) of her Middlesex Employees. It was the Plaintiff's belief and
assumption that providing documentation of violations of personal rights to a Judicial Court
Representative would trigger an investigation of any suspected wrong-doings and thus
provide a reason to present “new (subpoena-generated & verified) evidence” to Judge Krupp
to have the Case remanded back to Step One.

Commonwealth of Massachusetts Trial Court Chief Justice Judith Fabricant; WORK ADDRESS:
Executive Office of the Trial Court, One Pemberton Square, Boston, MA 02108. Chief Justice
Fabricant refused to bring Action Emergency Services/Angiulo's Office Witness to Plaintiff
Deposition Contact to Judge Peter Krupp even though Plaintiff was sent to her by one (1) of her
Middlesex Employees. It was the Plaintiff's belief and assumption that providing
documentation of violations of personal rights to a Judicial Court Representative would trigger
an investigation of any suspected wrong-doings and thus provide a reason to present “new
(subpoena-generated & verified) evidence” to Judge Krupp to have the Case remanded back
to Step One.

Atty. Luz A. Carrion, Massachusetts Board of Bar Overseers; WORK ADDRESS: 99 High Street,
Second Floor, Boston, MA 02110. Atty. Carrion investigated a Claim against the aforementioned
Atty. Michael P. Utke and did not allow the Plaintiff to provide all of his documentation of Said
complaint for disciplinary action for not properly representing Plaintiff's wishes to only settle
the Case with specific conditions. Atty. Carrion also declined to take on another Claim against
the aforementioned KP Law (more specifically, the aforementioned Attorneys Silverstein and
Austin) for their failure to notify the Court about the new evidence of the subpoena-generated
& verified Call Data Review of “Witness to Plaintiff Contact” and their intentional failure to
default a $500,000 Claim against their City of Everett client in Middlesex Superior Court. Initially.
Atty. Carrion also refused to take on another Claim against the aforementioned Suffolk County
Assistant DA Verner for his refusal to bring the “new (subpoena-generated & verified) evidence”
documentation to the aforementioned Suffolk County District Attorney Rollins or Middlesex
Court Officials.

20
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 21 of 24

Samantha McLarney, Intake Representative, Insurance Fraud Bureau of Massachusetts; WORK
ADDRESS: 101 Arch Street, Boston, MA 02110. in December 2020, Ms. McLarney conducted an
extensive intake of the Plaintiff's reporting that a $16,882.37 check was mailed to his attention
in December 2020 from the City of Everett’s Insurance Company (Argonaut) eleven years after
the April 22, 2009 Incident, as part of the forced Court Settlement that he never agreed to sign.
Plaintiff called the Insurance Fraud Bureau of Massachusetts after reading an article in AARP
Magazine and then subsequently being referred to the National insurance Fraud Bureau who
subsequently referred him to the Insurance Fraud Bureau of Massachusetts. Plaintiff also mailed
the $16,882.37 (from the April 22, 2009) Incident check back to the Argonaut Insurance
Company, claiming Fraud on the Court because the City had told a former Attorney (Utke) that
“everyone knows that this was intentional”. Plaintiff checked back with Ms. McLarney within a
month and two (2} months of the intake to check on its status. As of this filing, there is no record
of Ms. McLarney processing the hour-long intake form.

Marilyn Barrett, Intake Supervisor, Insurance Fraud Bureau of Massachusetts; WORK
ADDRESS: 101 Arch Street, Boston, MA 02110. Ms. Barrett told the Plaintiff that she could not
write a letter to state that the Intake File from the aforementioned Samantha McLarney was
missing nor could she write that her Insurance Fraud Bureau of Massachusetts was not
investigating the Claim. Ms. Barrett told the Plaintiff that a letter would have to come from their
Deputy General Counsel, Atty. Stephen M. Adams.

Atty. Stephen M. Adams, Deputy General Counsel, Insurance Fraud Bureau of Massachusetts;
WORK ADDRESS: 101 Arch Street, Boston, MA 02110. After repeated telephone calls and emails
to Atty. Adams, the Plaintiff finally received a letter (without a copy of the extensive intake
form) stating that their Bureau was declining to investigate Hotline Referral # 84066.
Henceforth, Plaintiff has exhausted another avenue to present his claims about fraud, deceit,
violation of his civil rights, and expectations of Due Process of Law.

STATEMENT OF FACTS

Defendants violated Plaintiff's Fourteenth Amendment rights not to be deprived of Life, Liberty,

or Property without Due Process of Law, by fictitiously commandeering Plaintiff's Property, through use
of Misrepresentations, which caused Plaintiff to default on his payments, and ultimately lose his

Property based on fraud. See Fourteenth Amd Sec.1

The Massachusetts Law addressing misrepresentation is also called Rule 10b-5. Rule 10b-5 is the

basis for many fraud lawsuits. It prohibits anyone involved in the purchase or sale of a security from

engaging in several fraudulent practices.

21
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 22 of 24

After first prohibiting General Fraud, Rule 10b-5 then addresses misrepresentation. Specifically,

it says that a person may not make an “untrue statement of a material fact.”

The code defines “material” to mean information of which the average investor should be informed
before buying or selling a security. Although the Code does not give specific examples, some facts

generally considered to be material include:

These are just a few examples of facts that could meet the definition of material. If you think your
broker has misrepresented or omitted something that you should have known before investing, contact

an experienced lawyer in your state.

Claims for misrepresentation and omission are similarly litigated, since the same law prohibits both.
To bring a private claim under Federal Law, the plaintiff must prove several elements: a material
misrepresentation or omission; scienter, which means intent; the investor’s reliance on the
misrepresentation or omission; an economic loss; and loss causation, or a connection between the

actions and the economic loss.

In addition, a misrepresentation claim brought under state law may require that the plaintiff prove a
different set of elements. In some cases, state law may be more favorable for investors, so check with a

lawyer in your state to learn about your options for filing a claim pursuant to your state’s law.

Also, under 28 U.S.C. §2680 the law provides:

(A) Any claim based upon an act or omission of an employee of the Government, exercising due
care, in the execution of a statute or regulation, whether or not such statute or regulation be
valid, or based upon the exercise or performance or the failure to exercise or perform a
discretionary function or duty on the part of afederal agencyor an employee of the
Government, whether or not the discretion involved be abused.

 

(b) Any claim arising out of the loss, miscarriage, or negligent transmission of letters or postal matter.

22
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 23 of 24

(c) Any claim arising in respect of the assessment or collection of any tax or customs duty, or the
detention of any goods, merchandise, or other property by any officer of customs or excise or any other
law enforcement officer, except that the provisions of this chapter and section 1346(b) of this title apply
to any claim based on injury or loss of goods, merchandise, or other property, while in the possession of
any officer of customs or excise or any other law enforcement officer, if—

(1) the property was seized for the purpose of forfeiture under any provision of Federal law
providing for the forfeiture of property other than as a sentence imposed upon conviction of a
criminal offense;

(2) the interest of the claimant was not forfeited;

(3) the interest of the claimant was not remitted or mitigated (if the property was subject to
forfeiture); and

(4) the claimant was not convicted of a crime for which the interest of the claimant in the property
was subject to forfeiture under a Federal criminal forfeiture law..[1]

(d) Any claim for which a remedy is provided by chapter 309 or 311 of title 46 relating to claims or suits
in admiralty against the United States.

(e) Any claim arising out of an act or omission of any employee of the Government in administering the
provisions of sections 1-31 of Title 50, Appendix.[2]

(f) Any claim for damages caused by the imposition or establishment of a quarantine by the United
States.

RELIEF SOUGHT

WHEREFORE, Plaintiff prays that this Court will ORDER Defendants to collectively pay Plaintiff the full
total value of his losses, estimated value of Said Property of $1,900,000, suffered as a result of the above
listed fraudulent conduct. Also, Plaintiff requests this Court to ORDER the payment of any appropriate

Civil RICO (Racketeer Influenced and Corrupt Organization) “Treble Damages”.

CONCLUSION AND COUNSEL SOUGHT

WHEREFORE, Plaintiff urges this Court to GRANT this Motion and appoint Counsel to aid him in properly
concluding this Matter. This Motion is necessary because of Plaintiff's extraordinary attempts

(approaching dozens upon dozens of qualified Attorneys) to engage Counsel to properly represent him

23
Case 1:21-cv-11158 Document1 Filed 07/15/21 Page 24 of 24

in his Proceeding to prove that his Civil Rights were violated since the April 22, 2009 Incident. Such
responses from either engaged Attorneys or prospective Attorneys have ranged from the following
responses TO WIT: “This would make a great Mob Movie, I'm Out” (consequently precipitating the
refund of a $2,000 Retainer); “Drop the Case”; “This is a dangerous thing you are doing”; “How’s your

life?”: “How are you still walking around?”; and “Have you been shot or stabbed yet?”. To Reiterate,

Plaintiff urges this Court to GRANT this Motion and appoint Counsel to aid him in properly concluding

this Matter.
hd

Respectfully submitted this day of

2021.

CERTIFICATE OF SERVICE

|, James P. Ryan, do hereby certify that | have properly served a full and complete copy of the foregoing
complaint upon each of the Defendants at their respective addresses listed above under Parties, by
United States Postal Service, (certified mail) with the proper postage affixed. Confirmation of their

receipt of Said complaint, shall be filed with the Clerk of this Court at a later date.

 

DATE: + | 1 _— Zz. )

James P. Ryan

oe
1268 Broadway
Unit C, #247

Saugus, MA 01906
781-520-0612

24
